Citation Nr: 9928646	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the claim.  The RO in Seattle, 
Washington, now has jurisdiction over this appeal.

This matter was previously before the Board in October 1994, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the directives of the October 1994 
remand to the extent permitted by the cooperation of the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, the Board finds that a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's principle 
impediment to employment is his drug and alcohol abuse.

2.  No medical evidence is of record concerning the severity 
of the veteran's disabilities since January 1992.

3.  The veteran's current whereabouts are unknown, and all 
efforts to locate him and schedule an examination in 
conjunction with his pension claim have been unsuccessful.  


CONCLUSION OF LAW

The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's pension claim was received by the 
RO in June 1991.  At the time, the veteran reported that he 
had last worked in December 1986.  He listed his prior 
occupations as being a truck loader at a warehouse, and as a 
bottler of purified water at a water processing company.  
Also, he reported that he completed high school.  He 
contended that he was unable to work due to memory loss, 
brain damage, and major depression.  Further, he contended 
that these disabilities were the result of a heat stroke and 
high fever he experienced during his period of active 
service.  The veteran also indicated that he had applied for 
benefits from the Social Security Administration (SSA).

The veteran's DD Form 214 shows that he was discharged 
because of hardship.

The evidence on file shows that the veteran was born in 
December 1951.  

VA medical records were subsequently obtained which cover a 
period from May to October 1991.  Among other things, these 
records show treatment for depression, drug and alcohol 
abuse, and a right shoulder injury.

In an October 1991 rating decision, the RO denied service 
connection for brain damage and major depression, as well as 
the veteran's claim for nonservice-connected pension.  The RO 
did find that the veteran had major depression, evaluated as 
30 percent disabling.  However, the RO found that it was not 
shown that this disability precluded employment.  The veteran 
was informed of this decision by correspondence dated in 
November 1991.

Additional VA medical records were obtained that covered the 
period from September to October 1991.  These records show 
treatment for right shoulder pain.

The RO confirmed and continued the denial of pension benefits 
in a November 1991 rating decision.  Thereafter, the 
veteran's Notice of Disagreement regarding his pension claim 
was received in January 1992.

In his February 1992 Substantive Appeal, the veteran 
contended that his disabilities were so severe that he was 
unable to work at any occupation.  He reported that he could 
not concentrate, that he had difficulty in getting along with 
people, that he lost his temper quickly, and that he had 
difficulty with his memory.

The veteran also submitted a copy of a December 1991 Medical 
Assessment of Ability to Do Work Related Activities (Mental), 
that was apparently conducted at the request of the SSA.  The 
veteran's was found to have fair ability to follow work 
rules, relate to co-workers, use judgment with the public, 
function independently, and maintain attention.  
Additionally, he was found to have fair ability to 
understand, remember, and carry out detailed, but not 
complex, job instructions.  He also had fair ability to 
maintain personal appearance, and behave in an emotionally 
stable manner.  However, his ability to deal with the public, 
interact with supervisors, deal with work stresses, relate 
predictably in social situations, and demonstrate 
reliability, was found to be poor/none.  Further, it was 
found that he had concentration and memory problems secondary 
to post-traumatic stress disorder (PTSD) and depression.  It 
was also opined that the veteran had severe impairment 
because of these conditions.

A computer generated sheets shows that the veteran failed to 
report for VA examinations scheduled in April 1992.  It was 
noted that the veteran was in jail for an undetermined amount 
of time, and that he was instructed to inform the RO when he 
could report for an examination.

In an August 1992 Supplemental Statement of the Case, the RO 
found that entitlement was not established for nonservice-
connected pension benefits.  At the time, the RO found that 
the veteran's disabilities consisted of a right shoulder 
disorder, evaluated as 10 percent disabling, and a depressive 
disorder, evaluated as 50 percent disabling.

When the case came before the Board in October 1994, it was 
noted that the veteran had indicated that he had applied for 
SSA benefits but that no SSA records were on file.  It was 
also noted that the veteran had been unable to report for an 
examination because he was in jail for an undetermined period 
of time.  The Board remanded the case for the RO to contact 
the veteran to determine if he was still incarcerated, and if 
so, whether the prison was amenable to a "fee-basis" 
examination being conducted by an outside physician, or by a 
prison physician, or if the prison would transport the 
veteran to a VA facility for examination.  If the veteran was 
not incarcerated, then he was to be scheduled for a VA 
examination, and he was to be informed that his failure to 
appear for such an examination may have adverse consequences 
in reference to his claim.  Additionally, the RO was to 
obtain copies of the documents upon which the SSA adjudicated 
the veteran's claim for social security benefits.

A November 1994 Report of Contact reveals that the veteran 
was not at his last address of record, and that his 
accredited representative did not know his (the veteran's) 
current address.

Also in November 1994, the RO sent a request for records to 
the SSA.  Records were subsequently received from the SSA 
which included a Disability Determination and Transmittal 
Sheet, dated in May 1992, and supporting medical records that 
covered a period from October 1983 to January 1992.  

The Disability Determination and Transmittal Sheet shows that 
the veteran was determined to be disabled under the Social 
Security Act beginning in December 1986.  The primary 
diagnosis was drug and alcohol abuse.  There was no secondary 
diagnosis.  

It is noted that some of the supporting medical records 
received from the SSA were already on file.  Among other 
things, these records show that the veteran was treated on 
numerous occasions for drug and alcohol problems.  For 
example, in October 1983, the veteran was diagnosed with 
acute psychosis, secondary to drugs.  A March 1991 private 
medical statement noted that the veteran was seeking social 
security disability because of substance addiction.  It was 
noted that he had been addicted to amphetamines and cocaine 
since 1972.  Diagnostic Impression was amphetamine and 
cocaine addiction per admission. 

A computer generated sheet indicates that an examination was 
scheduled for the veteran in March 1995, but not completed.  
No reason was shown as to why this examination was not 
conducted.

In November 1998, a current address was obtained for the 
veteran from the SSA.  The veteran was subsequently scheduled 
to undergo VA examinations in February 1999.  However, a 
computer generated sheet shows that these examinations were 
canceled due to undelivered notification.

In a March 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of the veteran's claim for 
nonservice-connected pension benefits.  The RO found that the 
additional evidence received from the SSA showed that the 
veteran's principal impediment to employment was his 
substance abuse problem which both contributed to and 
aggravated the depressive and psychotic episodes of his 
mental disorder.  The RO also found that the additional 
evidence did not warrant reconsideration of the previously 
assigned ratings of 10 percent for the nonservice-connected 
right shoulder disorder, and 50 percent for the nonservice-
connected depression.  This resulted in a combined rating of 
60 percent, which did not meet the percentage requirements 
necessary for a grant of pension.  The RO also found that the 
veteran was not entitled to a grant of pension on an 
extraschedular basis.

In May 1999, the veteran's representative reported that he 
had tried to contact the veteran, and was informed that he 
had been in Texas for an extended period of time and probably 
did not receive any notice to show up for an examination.  
The representative stated that if another examination could 
be scheduled, the people living at the address listed for the 
veteran had agreed to forward any communication to the 
veteran in Texas.  

A computer generated sheet shows that new VA examinations 
were scheduled for the veteran in June 1999, but were 
canceled due to undelivered notification.  A July 1999 Report 
of Contact shows that the residents at the address listed for 
the veteran did not know who the veteran was.  The RO 
confirmed and continued the denial of pension benefits by a 
July 1999 Supplemental Statement of the Case.


Legal Criteria.  Under the provisions of 38 U.S.C.A. § 1521, 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (1998).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate Diagnostic Codes of 
the VA Schedule for Rating Disabilities.  The "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a), 4.15 (1998).  This process involves 
rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  In determining the combined figure, non-service 
connected disabilities are evaluated under the criteria as 
service connected disabilities.  Individual evaluations are 
then added pursuant to the combined ratings table.  See 38 
C.F.R. § 4.25 (1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that he specifically (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. § 1502, 1521(a); 38 C.F.R. § 
4.17 (1998).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more and if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.

Finally, even if a veteran cannot qualify for permanent and 
total disability under the above rating schemes following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is found to be 
unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b) (1998).

VA regulations provide that individuals for whom examinations 
have been authorized and scheduled are required to report to 
such examinations.  38 C.F.R. § 3.326.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (1998).  This paragraph provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim other than for 
compensation, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(1998).


Analysis.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, the Court has also held that the 
duty to assist is not exclusively a "one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated the 
following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has chosen not to cooperate.  
Here, the Board finds that the RO took all reasonable efforts 
under the circumstances to comply with the remand directives, 
and the deficiencies, particularly the lack of a VA 
examination, are due to the veteran's failure to cooperate.  
Accordingly, a new remand is not warranted to comply with the 
Court's holding in Stegall, supra.  Moreover, after reviewing 
the RO's efforts to locate the veteran, the Board finds that 
additional efforts to schedule an examination would be 
futile.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.

While copies of the actual notification letters are not on 
file, the claims folder does contain computer-generated 
reports from March 1995, February 1999, and June 1999, which 
indicate that the veteran was notified of VA examinations and 
which indicate that he failed to report for each examination 
scheduled.  In this regard, the Court has ruled that there is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  That latter case also stands for the proposition that VA 
need mail notice only to the last address of record in order 
for the presumption to attach.  Mindenhall at 274.

The Board notes that it indicated in the October 1994 remand 
that the veteran would face repercussions if he failed to 
show for a scheduled examination.  Additionally, the 
provisions of 38 C.F.R. § 3.655 were cited by the RO in 
Supplemental Statements of the Case issued in March and July 
1999.  Furthermore, in Morris v. Derwinski, 1 Vet. App. 261 
(1991), the Court noted that the Supreme Court had held that 
every one dealing with the Federal Government was charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Morris at 265 (citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947)).  Accordingly, in 
Morris, the Court found that even though the veteran may have 
been ignorant of the pertinent VA regulations - in that case, 
the abandonment provisions of 38 C.F.R. § 3.158(a) - he was 
necessarily charged with knowledge of the regulation.  
Similarly, in the instant case the veteran is charged with 
the knowledge of his requirement to report for a scheduled 
examination in 38 C.F.R. § 3.326, and the consequences of his 
failure to report for the examination under 38 C.F.R. 
§ 3.655.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the October 1994 remand, the 
presumption that the veteran is aware of the pertinent VA 
regulations, and considering the fact that the veteran has 
never contacted the RO to give adequate reasons for not 
reporting for an examination or updated his address of 
record, the Board is satisfied that the veteran failed to 
report to the scheduled VA examinations without good cause.  
See 38 C.F.R. § 3.655.  Therefore, the claim for entitlement 
to a permanent and total disability rating for pension 
purposes must be denied as a matter of law.  Id.; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that given the mandate of 38 C.F.R. 
§ 3.655, the veteran is not prejudiced by this action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) and Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  


ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

